Order entered April 2, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00508-CR

                                LENNIE EARBIN, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80478-2012

                                          ORDER
       We note that this case involves appellant’s conviction for continuous sexual abuse of a

child. Appellant’s brief identifies the child using the child’s full name. Accordingly, we

STRIKE appellant’s brief and order it redrawn to use only the child’s initials. We ORDER

appellant to file his amended brief within TEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Piper

McCraw and the Collin County District Attorney’s Office.



                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE